Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 1 of 17




                    EXHIBIT 79
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 2 of 17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 3 of 17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 4 of 17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 5 of 17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 6 of 17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 7 of 17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 8 of 17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 9 of 17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 16 of
                                      17
Case 0:20-cv-60416-AMC Document 97-79 Entered on FLSD Docket 07/09/2021 Page 17 of
                                      17
